       Case 1:19-cv-00118-CWD Document 85 Filed 06/29/20 Page 1 of 11




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 SAWTOOTH MOUNTAIN RANCH
 LLC, LYNN ARNONE, and DAVID                   Case No. 1:19-cv-0118-CWD
 BOREN,
                                               MEMORANDUM DECISION AND
                     Plaintiffs,               ORDER RE: DEFENDANTS’ MOTION
                                               FOR TEMPORARY RESTRAINING
 v.                                            ORDER AND PRELIMINARY
                                               INJUNCTION AND MOTION FOR
 UNITED STATES OF AMERICA;                     LEAVE TO FILE AN AMENDED
 UNITED STATES DEPARTMENT OF                   ANSWER (DKT. 77, 78)
 AGRICULTURE; SONNY PERDUE,
 SECRETARY OF AGRICULTURE;
 UNITED STATES FOREST SERVICE;
 SAWTOOTH NATIONAL FOREST;
 JIM DEMAAGD, Forest Supervisor;
 SAWTOOTH NATIONAL
 RECREATION AREA; KIRK
 FLANNIGAN, Area Ranger; FEDERAL
 HIGHWAY ADMINISTRATION,

                     Defendants.


                                   INTRODUCTION

      Pending before the Court in the above-entitled matter are Defendants’ motion for

temporary restraining order (TRO) and preliminary injunction, and motion for leave to file

an amended answer. (Dkt. 77, 78.) The proposed amended answer seeks to add

counterclaims against Plaintiffs and claims against proposed third-party defendants

Michael Boren and Obsidian Aircraft LLC (collectively “Obsidian”), alleging trespass and

nuisance. Plaintiffs and Obsidian have been served with a copy of the motions. (Dkt. 77,



ORDER - 1
        Case 1:19-cv-00118-CWD Document 85 Filed 06/29/20 Page 2 of 11




78, 79, 82.) Plaintiffs filed a response to the motion for TRO on June 25, 2020, and the

Obsidian filed an appearance on June 26, 2020. (Dkt. 81, 83.)

        The facts and legal arguments are adequately presented in the briefs and record. In

the interest of avoiding delay, and because the Court conclusively finds that the decisional

process would not be significantly aided by oral argument, the motion for TRO is decided

on the record without oral argument. D. Idaho L. Rule 7.1. For the reasons that follow, the

Court will deny the motion for TRO and expedite the briefing on the motion for preliminary

injunction and motion for leave to file an amended answer.

                  FACTUAL AND PROCEDURAL BACKGROUND

        The underlying facts in this case are well known to the Court and the parties, and

have been set forth in several prior filings. As such, only a summary of facts and

background relevant to the motions are set forth below.

        This case involves the parties’ dispute over the construction of the Stanley to

Redfish Trail (the “Trail”). Plaintiffs David Boren, Lynn Arnone, and Sawtooth Mountain

Ranch, LLC, own property in Stanley, Idaho. Plaintiffs’ property is subject to an easement

allowing for a portion of the property to be utilized as a trail. In 2012, the United States

Forest Service (“Forest Service”) began the process of reviewing the proposed Trail. On

June 6, 2017, the Forest Service approved construction of the Trail. In September of 2018,

Hobble Creek Services, LLC, was awarded the contract to construct the Trail. Construction

of the Trail was scheduled to begin in May of 2019, and be completed by September 5,

2019.



ORDER - 2
        Case 1:19-cv-00118-CWD Document 85 Filed 06/29/20 Page 3 of 11




       On April 9, 2019, Plaintiffs initiated this action contesting the Defendants’

authorization for construction of the Trail. (Dkt. 1.) The Government issued a stop work

order on May 3, 2019. Second Decl. of Hurst ¶ 3. (Dkt. 66-1.) Plaintiffs filed a motion for

preliminary injunction to stop construction of the Trail, which was denied on June 13, 2019.

(Dkt. 24.) Full construction operations resumed on June 17, 2019. Second Decl. of Hurst

¶ 3. (Dkt. 66-1.) However, due to the limited construction window, Hobble Creek was

unable to complete construction before the onset of winter weather.

       On August 8, 2019, Plaintiffs filed an amended complaint. (Dkt. 29.) The Court

granted Defendants’ motion to dismiss certain claims in the amended complaint for lack of

subject matter jurisdiction. (Dkt. 32, 44.) In December of 2019, Plaintiffs submitted notices

of intent to sue to the Forest Service and other agencies under the Clean Water Act and

Endangered Species Act, in anticipation of filing a second amended complaint. SAW0001,

SAW0047. (Dkt. 58-2 at 1, 47.)

       Hobble Creek resumed construction of the trail in May of 2020, and work is

scheduled to be completed by September or October of 2020. On May 8, 2020, the Court

granted Plaintiffs’ motion to file a second amended complaint, which added a claim under

the Clean Water and a claim under the Endangered Species Act. On May 20, 2020,

Plaintiffs filed a second motion for preliminary injunction. (Dkt. 50, 59.) On June 10, 2020,

Plaintiffs also filed a motion for a TRO. (Dkt. 67.) The Court denied Plaintiffs’ motion for

TRO on June 12, 2020. (Dkt. 70.) On June 19, 2020, the Court held a hearing on the second

motion for preliminary injunction, which is currently under advisement. (Dkt. 70, 76.)



ORDER - 3
        Case 1:19-cv-00118-CWD Document 85 Filed 06/29/20 Page 4 of 11




       The following day, on June 20, 2020, a Hobble Creek crew was working on the

portion of the Trail within the staked easement crossing Plaintiffs’ property. At

approximately 9:30 a.m., a helicopter registered to Obsidian Aircraft, LLC, an entity

controlled by Plaintiffs’ brother, Michael Boren, reportedly made three low-level flights in

close proximity to the crew, and the helicopter’s passenger made an obscene hand gesture

toward the crew. (Dkt. 78-2, 78-3 at 6.) The actions of the helicopter pilot and its passenger

toward the construction crew are described as harassing and unsafe. As a result, Defendants

filed the motion for TRO and preliminary injunction presently before the Court, and a

motion for leave to file an amended answer raising counterclaims of trespass and nuisance

against Plaintiffs and Obsidian. (Dkt. 77, 78.)

                                  STANDARD OF LAW

       Federal Rule of Civil Procedure 65 governs preliminary injunctions and temporary

restraining orders, and requires that a motion for temporary restraining order include

“specific facts in an affidavit or a verified complaint [that] clearly show that immediate

and irreparable injury, loss, or damage will result to the movant before the adverse party

can be heard in opposition,” as well as written certification from the movant’s attorney

stating “any efforts made to give notice and the reasons why it should not be required.”

Fed. R. Civ. P. 65(b). Defendants represent that a copy of the motion and supporting

documentation was served upon Plaintiffs and Obsidian on June 24, 2020. (Dkt. 78, 79.)

       The analysis required for a TRO and a preliminary injunction are “substantially

identical.” Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n. 7 (9th

Cir. 2001); Golden Gate Restaurant Ass’n v. City and Cnty. of San Francisco, 512 F.3d

ORDER - 4
        Case 1:19-cv-00118-CWD Document 85 Filed 06/29/20 Page 5 of 11




1112, 1115 (9th Cir. 2008). The party seeking an injunction must show: 1) a likelihood of

success on the merits; 2) a likelihood of irreparable harm to them in the absence of

preliminary relief; 3) that the balance of hardship/equities tips in their favor; and 4) that

an injunction is in the public interest. Winter v. Natural Res. Def Council, 555 U.S. 7, 20–

23 (2008).

       Alternatively, if a party cannot meet the elements of the Winter test, they may still

obtain an injunction where they can show there are “serious questions going to the

merits,” the balance of hardships tip sharply in their favor, there is a likelihood of

irreparable injury, and the injunction is in the public interest. Alliance for the Wild

Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011). This “sliding scale approach”

allows a party to make a lesser showing of likelihood of success provided he or she will

suffer substantial harm in the absence of relief. Id. at 1133. Under this approach,

however, “serious questions going to the merits” requires more than showing that

“success is more likely than not;” it requires a plaintiff to demonstrate a “substantial case

for relief on the merits.” See Wildearth Guardians v. Mark, No. 4:13-cv-00533-CWD,

2013 WL 6842771, at *2 (D. Idaho 2013) (quoting Leiva–Perez v. Holder, 640 F.3d 962,

967–68 (9th Cir. 2011)). A TRO is “an extraordinary remedy that may only be awarded

upon a clear showing that the plaintiff is entitled to such relief;” it is never awarded as of

right. Winter, 555 U.S. at 24.

                                       DISCUSSION

       Defendants’ motion for temporary restraining order and the proposed amended

answer assert that Plaintiffs’ and third parties’ conduct is tantamount to a trespass and

ORDER - 5
        Case 1:19-cv-00118-CWD Document 85 Filed 06/29/20 Page 6 of 11




nuisance interfering with Defendants’ right to possess and control real property.

Defendants raise also the defense of laches and unclean hands in response to Plaintiffs’

environmental claims. The TRO is sought in response to the helicopter encounter with the

construction crew, as well as a letter Plaintiffs’ counsel sent to Hobble Creek on August 6,

2019, warning of “potential consequences if the Trail is built as proposed,” and that

Plaintiffs are “continuing forward with” the lawsuit, requesting “the Forest Service delay

construction until next summer.” Second Decl. of Hurst Ex. A. (Dkt 66-2.) Plaintiffs’ letter

warned “Hobble Creek Services may suffer significant financial loss if it has invested in

equipment leases, construction, or purchase of materials for portions of the Trial that cross

the [Plaintiffs’] property.” Id. Hobble Creek expressed “concern” caused by the lawsuit

and is worried about “potential legal action from Mr. Boren’s lawsuits against the

Government.” Second Decl. of Hurst ¶ 9. (Dkt. 66-1.)

       Defendants’ motion requests an order preventing Plaintiffs, and anyone acting in

concert with them, from interfering with Defendants’ continued possession and control of

the property subject to the easement, which necessarily involves construction of the Trail

that is at the heart of the parties’ dispute in this case. The claims asserted against

Defendants arise under several environmental statutes as well as two claims asserted under

the Quiet Title Act, 28 U.S.C. § 2409a.

       Defendants were granted the right to a 30 foot wide segment of approximately 1.5

miles in length “to be utilized as a trail” for snowmobiles, snow grooming equipment,

bicycle, horse, and foot travel. AR 0833. Plaintiffs’ claims brought under the Quiet Title

Act, 28 U.S.C. § 2409a, challenge the scope, but not the validity, of the easement. Pursuant

ORDER - 6
        Case 1:19-cv-00118-CWD Document 85 Filed 06/29/20 Page 7 of 11




to 28 U.S.C. § 2409a(b), “[t]he United States shall not be disturbed in possession or control

of any real property involved in any action under this section pending a final judgment or

decree….” (emphasis added). If a final determination is adverse to the United States, “the

United States nevertheless may retain such possession or control of the real property or of

any part thereof as it may elect, upon payment to the person determined to be entitled

thereto of an amount which upon such election the district court in the same action shall

determine to be just compensation for such possession or control.” Id.

       The Government’s right of access is a legally protected interest. And, there is

authority that injunctive relief is an appropriate remedy to bar the obstruction of or

interference with an easement based upon an action in nuisance. See, e.g., Level 3

Commc'ns, Inc. v. Lidco Imperial Valley, Inc., No. 11-CV-01258-BTM-MDD, 2012 WL

4848929, at *3 (S.D. Cal. Oct. 11, 2012) (finding grantee of an easement may bring an

action based upon interference with its rights under the easement based upon a theory of

nuisance); Benninger v. Derifield, 129 P.3d 1235, 1240 (Idaho 2006) (injunction is

appropriate remedy for nuisance claim alleging interference with easement rights).

       However, it is not clear to the Court on the record presently before it that Defendants

are entitled to the relief they seek. Although there is a strong inference that David Boren,

by virtue of his close family relationship with his brother, Michael Boren, had something

to do with the fly-over, there currently is no evidence before the Court other than

speculation. And the motion to amend to add the counterclaims against both Plaintiffs and

Obsidian is not ripe and remains pending before the Court. The Court therefore does not

have jurisdiction over the proposed third-party defendants, and it is not a foregone

ORDER - 7
        Case 1:19-cv-00118-CWD Document 85 Filed 06/29/20 Page 8 of 11




conclusion that Defendants may amend their answer. However, if the counterclaims and

third party claims are allowed, the Court may consider those in deciding Defendants’

request for a preliminary injunction.

       Further, the evidence currently before the court does not demonstrate the threat of

irreparable harm. An injunction is proper where the movant can “demonstrate immediate

threatened injury” is likely, not just possible, in the absence of an injunction. Caribbean

Marine Servs. Co. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988) (emphasis in original);

Cottrell, 632 F.3d at 1131; Winter, 555 U.S. at 21, 23. To establish a likelihood of

irreparable harm, conclusory or speculative allegations are not enough. See Herb Reed

Enters., LLC v. Florida Entertainment Mgmt., Inc., 736 F.3d 1239, 1251 (9th Cir. 2013)

(holding that pronouncements “grounded in platitudes rather than evidence” are

insufficient); Caribbean Marine Servs., 844 F.2d at 674 (holding that “[s]peculative injury

does not constitute irreparable injury sufficient to warrant granting a preliminary

injunction” and adding that the movant “must demonstrate immediate threatened injury as

a prerequisite to preliminary injunctive relief”). Irreparable harm has been described as

“[p]erhaps the single most important prerequisite for the issuance of a preliminary

injunction.” 11A Wright & Miller, Fed. Prac. & Proc. § 2948. Where the movant fails to

demonstrate a likelihood of irreparable harm in the absence of preliminary relief, the Court

need not address the remaining elements of the preliminary injunction standard. See Center

for Food Safety v. Vilsack, 636 F.3d 1166, 1174 (9th Cir. 2011).

       While the Court is familiar with Defendants’ claims that irreparable injury will

occur without the injunction because further interference with construction of the Trail

ORDER - 8
           Case 1:19-cv-00118-CWD Document 85 Filed 06/29/20 Page 9 of 11




will cause the contractor to miss the narrow work window and possibly jeopardize

completion of the Trail, there is no assertion in the motion that the crew ceased work, or

threatened to do so as a result of the fly-over. (Dkt. 78.) More troubling, however, to the

Court is the safety risk posed to the work crews if physical threats escalate and continue.

The resulting harm that could befall the crew because of an unforeseen accident would

indeed be irreparable. The personnel and crews working on the Trail are not involved in

the dispute between the parties in this case, nor do they have any decision-making

authority regarding the dispute. Placing the safety and security of the individuals working

on the Trail in peril is inexcusable. Nonetheless, this does not appear to be an ongoing

threat, as the Court has not been made aware of successive fly-over attempts such that the

extraordinary remedy of a temporary restraining order is warranted. 1

       But, should the Court be made aware of successive attempts to interfere with the

construction of the Trail that have the potential to place human safety at risk, or that

impair Defendants’ statutory right to possession or control, whether by threats, low flying




       1
          Contrary to Plaintiffs’ assertion that Plaintiffs would be at a loss to satisfy any carefully
crafted injunction, the Court is permitted to enjoin parties, and those “acting in concert with”
named parties, from conduct constituting a nuisance. See Madsen v. Women's Health Ctr., Inc.,
512 U.S. 753, 776 (1994) (upholding injunction applicable to parties and those acting in concert
with named parties). Further, the Court may hold a party in contempt for giving a non-party the
means to violate an injunction, if the party knows it is “highly likely the non-party will use those
means to violate the injunction.” Institute of Cetacean Research v. Sea Shepherd Conservation
Society, 774 F.3d 935, 950 (9th Cir. 2014).



ORDER - 9
        Case 1:19-cv-00118-CWD Document 85 Filed 06/29/20 Page 10 of 11




aircraft, or other means, the Court will not hesitate to invoke the authority it has to enter

injunctive relief, 2 and to protect the sanctity of the judicial process. 3



                                             ORDER

       NOW THEREFORE IT IS HEREBY ORDERED that the Motion for Temporary

Restraining Order (Dkt. 78) is DENIED.

       IT IS FURTHER ORDERED that the briefing on the motion for preliminary

injunction (Dkt. 78) and motion for leave to file an amended answer (Dkt. 77) are

EXPEDITED as follows:

       1)      Response from Third-Party Defendants to the motion for preliminary

injunction due on or before July 6, 2020.




       2
          Even if Defendants cannot establish “serious questions going to the merits,” a
restraining order or an injunction may be issued upon a finding that the balance of hardships tips
sharply in Defendants favor, there is a likelihood of irreparable injury, and the injunction is in the
public interest. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).
Whether to grant or deny a temporary restraining order or preliminary injunction is a matter
within the court’s discretion. McGiboney v. Corizon, No. 1:18-CV-00529-DCN, 2019 WL
3048339, at *4 (D. Idaho July 11, 2019), amended, No. 4:18-CV-00529-DCN, 2020 WL
1666805 (D. Idaho Apr. 3, 2020). An injunction may issue to restrain threatened or anticipated
conduct constituting a nuisance, and conduct threatening others’ safety qualifies as such. See,
e.g., Mugler v. Kansas, 123 U.S. 623, 673 (1887) (“Though not frequently exercised, the power
undoubtedly exists in courts of equity thus to protect the public against injury.”).
       3
          It is not lost on the Court that Plaintiffs invoked the judicial process to adjudicate the
dispute concerning the scope of the easement and Defendants’ compliance with various
environmental laws. Extra-curricular actions interfering with the Trail’s construction in light of
the Court’s orders denying Plaintiffs’ motion for preliminary injunction and motion for
temporary restraining order threatens the validity and legitimacy of the Court process, and
signifies contempt for the rule of law. Plaintiffs initiated the proceedings against Defendants, and
are compelled to obey lawful orders of the Court until this matter is resolved.

ORDER - 10
       Case 1:19-cv-00118-CWD Document 85 Filed 06/29/20 Page 11 of 11




       2)     Further response, if necessary, from Plaintiffs to the motion for preliminary

injunction, and response to the motion to amend answer, due on or before July 6, 2020.

       3)     Defendants’ reply brief due on or before July 10, 2020.

       4)     The Court will conduct a hearing on the motions on July 15, 2020, at 2:00

p.m. Instructions for participating in the hearing are forthcoming via separate notice.



                                                 DATED: June 29, 2020


                                                 _________________________
                                                 Honorable Candy W. Dale
                                                 United States Magistrate Judge




ORDER - 11
